ACCEPTED
                                                                       03-14-00341-CV
                                                                              3653153
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   1/5/2015 3:24:56 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
               No. 03-14-00341-CV

                                                       FILED IN
           In the Third Court of Appeals        3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                                                1/5/2015 3:24:56 PM
                                                  JEFFREY D. KYLE
               James Richardson                         Clerk
                    Appellant,

                        v.

              Maria Torres, et al.
                    Appellees


     Appeal from Cause No. C-1-CV-13-009448
     County Court No. 2, Travis County, Texas
                Hon. David Phillips


APPELLANT’S MOTION FOR EXTENSION OF TIME
       TO FILE APPELLANT’S BRIEF


          KING LAW GROUP, P.L.L.C.
                 Mary Ellen King
           Texas State Bar No. 24067219
         meking@kinglitigationgroup.com
                Richard C. King Jr.
           Texas State Bar No. 24007491
          rking@kinglitigationgroup.com
               28515 Ranch Road 12
          Dripping Springs, Texas 78620
               512.263.8212 (phone)
                512.900.2918 (fax)

      Counsel for Appellant, James Richardson
      Comes now Appellant James Richardson, pursuant to Texas Rules of Civil

Procedure 10.5(b)(1), and requests additional time to file his Appellant’s Reply

Brief. In support of this motion, Richardson states as follows:

      1. The Notice of Appeal of this matter was filed in the 3rd Court of Appeals

         (the “Court”) on May 28, 2014;

      2. Appellant filed the Docketing Statement with the Court on June 6, 2014;

      3. Appellant immediately requested the Reporter’s Record and the Clerk’s

         Record from County Court No. 2 in Travis County, Texas.

      4. The Reporter’s Record, and the Supplemental Reporter’s Record, were

         filed with the Court on June 11, 2014, and June 18, 2014, respectively.

      5. The Clerk’s Record was filed with the Court on June 24, 2014.

      6. The Supplemental Clerk’s Record was filed September 2, 2014.

      7. The Appellant filed its brief on September 26, 2014.

      8. The Appellee filed its brief on December 18, 2014.

      9. The due date of Appellant’s Reply Brief is January 7, 2015, which is the

         current deadline for the filing of that brief, and for which the Appellant

         seeks this extension;

      10.Appellant requests an extension to file Appellant’s Reply Brief, up to and

         including January 23, 2015;

      11.The requested extension is unopposed;
      12.In support of this Motion, Appellant states that the additional time is

         sought for the purpose of allowing counsel adequate time to prepare the

         brief; further, that Appellant counsel’s office is a small law office with an

         active litigation and trial practice, and that the prior obligations of

         counsel to trial, discovery and other matters, as well as previously-

         planned vacations and the extension of time granted to Appellee’s

         counsel for the filing of the appellee brief, necessitate the additional time

         requested herein; and, further, that the extension requested herein is not

         intended to cause undue delay, prejudice or unnecessary hardship on any

         party; and,

      13.Appellant has not requested, and has not been granted, any previous

         extensions of time for the filing of his Appellant’s Reply Brief.

      WHEREFORE, Appellant requests an extension up to and including January

23, 2015, to file Appellant’s Reply Brief.
      Dated this 5th day of January 2015.

                                            Respectfully submitted,

                                            KING LAW GROUP, PLLC

                                             /s/ Richard C. King Jr.
                                            Mary Ellen King
                                            Texas State Bar No. 24067219
                                            meking@kinglitigationgroup.com
                                            Richard C. King Jr.
                                            Texas State Bar No. 24007491
                                            rking@kinglitigationgroup.com
                                            28515 Ranch Road 12
                                            Dripping Springs, Texas 78620
                                            512.263.8212 (phone)
                                            512.900.2918 (fax)

                                            Attorneys for Appellant James
                                            Richardson

                         CERTIFICATE OF CONFERENCE

      Counsel for Appellant hereby represents to the Court that he conferred with

Appellee’s counsel via telephone on December 28, 2014 and again on January 5,

2015, regarding the extension requested in this motion, and counsel for Appellee

agreed with and consented to such extension.
                             CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the following instrument

has been served to opposing counsel via facsimile on this the 5th day of January,

2015.

        Jesus Tirrez
        THE LAW OFFICE OF JESUS TIRREZ & ASSOCIATES
        1301 South IH-35, Suite 307
        Austin, Texas 78741

        Attorneys for Appellees Maria Torres, et al.

                                                       /s/ Richard C. King Jr.
                                                         Richard C. King Jr.